COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:        Cherye Altice v. Krystal Hernandez

Appellate case number:      01-22-00019-CV

Trial court case number:    474,669

Trial court:                Probate Court No. 1 of Harris County

        On June 28, 2022, this Court notified appellant that her brief had not been filed and
that this Court would dismiss the appeal unless, within 10 days, appellant filed a brief or a
motion for extension of time. The next day, appellee filed an objection to any further
motion for extension of time to file a brief. Shortly thereafter, appellant filed a motion for
extension of time, requesting an additional 30 days to file a brief. Because this Court
inadvertently granted appellant’s motion for extension, we withdraw this Court’s June 29,
2022 notice, granting appellant’s motion for extension of time. We grant appellant’s
motion for extension of time in part and order the following:
       Appellant’s brief is ORDERED to be filed no later than July 15, 2022. See TEX.
R. APP. P. 38.6(d), 38.8(a)(2). No further extensions will be granted. If appellant fails
to timely comply, the Court may dismiss this appeal for want of prosecution without further
notice. See TEX. R. APP. P. 42.3(b), (c).
       Appellee’s brief, if any, is ORDERED to be filed within 30 days of the filing of
appellant’s brief. See TEX. R. APP. P. 38.6(b).
        On June 29, 2022, appellee filed a motion to dismiss because appellant had not filed
a brief. In light of this order, appellee’s motion is dismissed as moot.
       It is so ORDERED.

Judge’s signature: ______/s/ Sherry Radack_____
                    Acting individually  Acting for the Court
Date: ___July 1, 2022___